Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 1 of 27 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

                                       IN ADMIRALTY

BAE SYSTEMS NORFOLK SHIP                 )
REPAIR INC.,                             )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )          Case No. __________________________
                                         )
THE UNITED STATES OF AMERICA,            )
through the DEPARTMENT OF THE            )
NAVY, and its activity, the Mid-Atlantic )
Regional Maintenance Center              )          VERIFIED COMPLAINT
                                         )
                     Defendant.          )
____________________________________)

       For its Complaint against the United States of America, acting through the Department of

the Navy, Mid-Atlantic Regional Maintenance Center (the “Defendant” or “Navy”), Plaintiff BAE

Systems Norfolk Ship Repair Inc. (“BAE NSR”) states:

                                   NATURE OF THE ACTION

       1.       This is a civil action brought by BAE NSR under the Contracts Disputes Act of

1978, 41 U.S.C. §§7101, et seq. because the Navy refuses to pay BAE NSR—and its

subcontractors Accurate Marine Environmental (“AME”) and Surface Technologies Corporation

(“STC” and together, “Subcontractors”)—money they are rightfully owed for work the Navy

cannot dispute they performed.1

       2.       BAE NSR is a leading provider of emergency and planned ship repair,

modernization, and overhaul services for commercial and military customers. BAE NSR has




       1
           BAE NSR is sponsoring its Subcontractors’ claims under the Contract Disputes Act.
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 2 of 27 PageID# 2




contracted with, and provided these services to the Navy, which is its primary customer for more

than 50 years. And BAE NSR uses subcontractors like AME and STC to help provide these

services to the Navy.

       3.      One such contract—and the one at issue here—concerns the USS BATAAN (LHD-

5) (the “BATAAN” or “Ship”). The BATAAN is a multipurpose amphibious assault ship.

Although the Navy can use the Ship for non-combatant evacuation and other humanitarian

missions, the BATAAN’s primary mission is to enable the Navy and the U.S. Marine Corps to

accomplish a transition seamlessly from the sea to a land battle.

       4.      The Navy scheduled the BATAAN for repair, maintenance, and systems alterations

to update and improve the Ship’s military and technical capabilities in September 2017. BAE

NSR competed for and was awarded Contract No. N00024-16-D-4411, Delivery Order No.

N00024-17-F-4138 (the “Contract”) to provide the repairs, maintenance, and systems alterations

updates called for in the Contract. Relevant portions of the Contract are attached as Exhibit 1.

       5.      BAE NSR and its Subcontractors performed the work specified in the Contract that

they could, despite the Navy’s inability to perform some of its contractual obligations. BAE NSR

and its Subcontractors also performed additional work not called for under the Contract’s original

terms, and sometimes had to unnecessarily re-do work for no supportable reason.

       6.      Due to the Navy’s delays, BAE NSR was unable to complete all of the work

required of it by the Contract during the Contract’s term, generally known as an Availability. The

Navy, though, told BAE NSR and its Subcontractors to keep working, which they did.

       7.      Doing so caused BAE NSR and its Subcontractors to incur certain amounts beyond

those provided for in the Contract. The Navy refused to pay BAE NSR and its Subcontractors for




                                                 2
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 3 of 27 PageID# 3




such work and thus BAE NSR properly submitted to the Navy a Request for Equitable Adjustment

(“REA”) to obtain the amounts BAE NSR and its Subcontractors are entitled to receive.

         8.    The Navy did not respond. BAE NSR was forced to convert its Request for

Equitable Adjustment into a Claim demanding a Contracting Officer’s Final Decision for the

amounts still owed to it and its Subcontractors for certain work performed after the Contract’s

term, and the additional work the Contract did not contemplate.

         9.    In doing so, BAE NSR followed all the requirements of the Contracts Disputes Act

of 1978, 41 U.S.C. §§7101, et seq. to seek payment of the additional monies still owed to it and its

Subcontractors. The Navy responded with the Contracting Officer’s Final Decision, which refused

to pay BAE NSR and its Subcontractors the full amounts they are owed.

         10.   By failing to pay BAE NSR and its Subcontractors the amounts demanded in the

Claim, the Navy breached the Contract causing BAE NSR and its Subcontractors to suffer

damages. Thus, BAE NSR and its Subcontractors must seek the Court’s assistance to do what the

Navy should have done in the first instance—pay for the work the Navy does not dispute BAE

NSR and its Subcontractors performed.

                                            PARTIES

         11.   Plaintiff BAE NSR is a Virginia corporation with its principal place of business

located at 750 West Berkley Avenue, Norfolk, VA 23523.

         12.   Defendant is the United States of America, acting through the Department of the

Navy, Mid-Atlantic Regional Maintenance Center, located at 9727 Avionics Loop, Norfolk, VA

23511.




                                                 3
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 4 of 27 PageID# 4




                                 JURISDICTION AND VENUE

        13.     Jurisdiction in this Court is proper because (i) this action is a claim for a maritime

matter, i.e., a ship repair issue, brought under the Contracts Disputes Act of 1978, 41 U.S.C.

§§7101, et seq. (the “CDA”) arising from the Contract; and (ii) this is an admiralty and maritime

claim under Fed. R. Civ. P. 9(h) and brought, in accordance with CDA § 41 U.S.C. §7102(d) for

“Maritime contracts” under the Suits in Admiralty Act, 46 U.S.C. §30901, et seq., and the Public

Vessels Act, 46 U.S.C. §31101, et seq.

        14.     Venue is proper in this Court under 28 U.S.C. § 1391 and Local Rule 3(C) because

(i) CDA §§ 7102(d) and 7104(b) permits BAE NSR to sue in this United Stated District Court; (ii)

BAE NSR repaired the Ship in Norfolk, Virginia but the Navy did not pay BAE NSR and its

Subcontractors for all of their services thus the events giving rise to BAE NSR’s claims occurred

in this Court’s District and Division; (iii) BAE NSR resides and has its principal place of business

in Norfolk; (iv) the Navy executed the Contract in Norfolk; and (v) the Navy has facilities and a

presence in Norfolk.

        15.     BAE NSR is properly requesting service under Fed. R. Civ. P. 4.

                                  FACTUAL BACKGROUND

        A.      The Contract

        16.     During all relevant times, the BATAAN was located at the Navy’s Norfolk,

Virginia facility.

        17.     The BATAAN was due for scheduled repairs and maintenance in September 2017.

The Navy conducted a competitive procurement to select a contractor to work on the Ship.

        18.     BAE NSR submitted a competitive proposal for the work. On September 7, 2017,

the Navy awarded BAE NSR the Contract to provide specified work on the BATAAN. The



                                                  4
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 5 of 27 PageID# 5




Contract was for a firm, fixed price in the amount of $13,496,933, plus options for a potential total

of $45,784,320, and a total evaluated price of $51,596,952.

       19.     The Contract’s original terms required BAE NSR to furnish material, support

(including electrical, crane, and rigging), and facilities (except those furnished by the Navy under

the Contract’s terms) and to provide the management, technical, procurement, production, testing,

and quality assurance necessary to prepare and accomplish the repair and alteration of the

BATAAN during the original availability, scheduled from November 6, 2017 to July 13, 2018 (the

“Original Availability”).

       20.     The Contract’s terms and conditions also include Federal Acquisition Regulation

clause 52.243-1, CHANGES-FIXED PRICE (“the Changes Clause”), and Defense Federal

Acquisition Regulation Supplement clause 252.217-7003, CHANGES.

       21.     As work progressed during the Original Availability, BAE NSR determined that it

needed to submit Requests for Contract Change (“RCCs”) to address growth and new work needed

for the BATAAN. The Contract describes growth and new work as work that BAE NSR needed

to perform but was unknown and unknowable until the Ship arrived and the Contract work began.

       22.      Almost from the beginning of performance, there was a delay in the Navy’s

response to, and settlement of, RCCs. Unfortunately, because the Contract was for a firm, fixed

price, there was insufficient funds available to the Navy to allow it to authorize/add the growth

and new work to the Contract’s scope of work. In large part, the Navy’s lack of available funding

for growth and new work identified during the Original Availability caused many delays.

       23.     The Navy used the “upward obligation” process to locate and acquire the additional

government funds needed to pay for growth and new work needed on the BATAAN. Each upward

obligation is a lengthy process from start to finish and it takes many months for funds for additional



                                                  5
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 6 of 27 PageID# 6




growth and new work to become available. Because of the resulting delay caused by the upward

obligations process, the Navy extended the Ship’s availability four times, from July 13, 2018 to

November 9, 2018 (“the Availability”). During this time, BAE NSR worked diligently to complete

all work on the Ship not otherwise prevented by the Navy.

       24.     As the Availability’s end date neared, BAE NSR expected that the Navy, as it had

done in the past, would unilaterally extend the Availability again, providing time and the funding

necessary to complete outstanding items. No extension was granted. The Contract’s Availability

ended on November 9, 2018.

       B.      The Parties discuss the Contract after the Availability ends

       25.     The next day, the Navy issued a letter to BAE NSR claiming BAE NSR to be in

default of the Contract because it had not delivered a “mission ready” ship on November 9 (the

“November 10 Letter”).

       26.     In the November 10 Letter, the Navy directed BAE NSR “to accomplish all

outstanding contractual requirements” identified in that letter’s Enclosure 1 labeled Incomplete

Work/Discrepancy List (the “Discrepancy List”).

       27.     The November 10 Letter limited BAE NSR’s continuing performance to only those

work items called out in the Discrepancy List but omitted several additional work items still

required for a mission-ready ship. BAE NSR thus sought direction from the Navy about work

scope in its letter dated November 16.

       28.     In that letter, BAE NSR explained that it was not in default and BAE NSR detailed

the status of every item on the Discrepancy List. For nearly all of those items, BAE NSR could

not proceed with its work until the Navy had first completed its own work responsibilities, which

the Navy failed to do. Of the few other items on the Discrepancy List, BAE NSR had either already



                                                6
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 7 of 27 PageID# 7




completed them or would complete them by November 29. BAE NSR provided a timeline for

each of the work items, many dating to the Original Availability.

         29.   BAE NSR also highlighted two examples in which the Navy had given BAE NSR

reason to believe that it would extend the Availability beyond November 9. Three days before the

Availability ended, the Navy issued Reservation Task Request (“RTR”) 3166 for Work Item 123-

10-001, Tanks and Voids (“Work Item 123-10-001”). This work required around twenty three

days to complete, establishing a period of performance through November 29. The Navy had also

issued RTR 3177 for Work Item 631-13-002, Ramp and Sump; Preserve; this work would require

until November 15 to complete. Both of these RTRs required work extending beyond the

Contract’s Availability.

         30.   BAE NSR also notified the Navy that the Navy’s continued dumping of liquids into

the bilge spaces prevented BAE NSR from completing Work Item 992-31-001, Cleaning and

Pumping (“Work Item 992-31-001”). BAE NSR could not finish its work as long as the Navy

continued to dump liquids, and BAE NSR’s continued efforts to finish Work Item 992-31-001

constituted a Contract change.

         31.   BAE NSR’s November 16 letter thus notified the Navy that its actions were

Contract changes and that BAE NSR was reserving its rights. The letter also summarized

government delay in: (i) obtaining funding through upward obligations, (ii) providing government

furnished material, and (iii) completing the scope of work to be performed by the Navy’s own

personnel (“Ship’s Force”). These delays, of more than six months, forced BAE NSR to re-

sequence its work, created inefficiencies in the schedule, and caused BAE NSR to incur additional

costs.




                                                7
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 8 of 27 PageID# 8




       32.     On November 19, the Navy submitted a revised discrepancy list (“Revised

Discrepancy List”), adding six work items, and reminding BAE NSR to complete Work Item 992-

31-001 “through completion of the remaining outstanding work items.” The Navy also told BAE

NSR to complete Work Item 583-90-001, SCD 75091K Class Boat Davit, Replace (“Boat Davit

Work Item”).

       33.     BAE NSR responded to the Navy’s letter on November 21. BAE NSR questioned

the status of the items in the Revised Discrepancy List. BAE NSR again informed the Navy that

it considered the Navy’s addition of work after the Availability ended to constitute a contractual

change.

       C.      Work on the Ship continues from November 10, 2018 through March 4, 2019

       34.     After the Availability ended, between November 10, 2018 and March 4, 2019, the

Navy required BAE NSR to complete certain work items that were in the Contract, but not

completed because of the Navy’s delays, and to provide expanded effort for work that the Navy

requested but had not added to the Contract.

       35.     The Navy’s directions included changes to itemized work and added work scope.

For example, the Navy directed BAE NSR to add multiple pendant and wire installations on the

Flight Deck Safety Nets. This work was outside the Contract’s work item specifications.

       36.     The Navy also directed BAE NSR to perform work not included in the Revised

Discrepancy Lists’ work specifications.

       37.     As a result, BAE NSR’s small business subcontractor, AME, provided additional

cleaning, pumping and disposal services under Work Items 992-31-001 and 123-10-001, in direct

and required support of the Navy’s Contract change.




                                                8
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 9 of 27 PageID# 9




       38.    BAE NSR continued to work on the items identified in the Revised Discrepancy

List and completed most of them by December 5, 2018. The items that BAE NSR had not

completed were mainly testing, which could not occur until after the Navy’s own personnel had

completed its work. But Ship’s Force personnel efforts were often at a standstill because they

were on extended leave during the November and December 2018 holidays.

       39.    During this time, BAE NSR had superintendents and other personnel in the Project

Management Office (“PMO”)2 labor category onboard the BATAAN waiting, idle, for Ship’s

Force personnel to complete work so that BAE NSR could then complete its testing requirements

for certain work items and receive government approval.

       40.    Because of the Navy’s delays, BAE NSR often needed to adjust work schedules

and personnel, incurred lost productivity, and had to be present on the Ship in case Ship’s Force

personnel became available to test systems repaired on a BAE NSR work item. As a result, BAE

NSR had to incur additional PMO costs.

       41.    This lost productivity resulted from the Navy’s inability to complete its work on

the outstanding work items and to satisfy its contractual obligations. Ship’s Force personnel

delayed BAE NSR’s ability to complete the Contract and deliver a mission-ready ship.

       42.    Despite requiring the foregoing additional and changed work, the Navy never

formally amended the Contract. Thus, the Navy either constructively extended or constructively

changed the Contract. Even so, at the Navy’s direction, BAE NSR continued to work and had a




       2
          The PMO labor category refers to personnel who perform certain administrative
functions, such as Quality Assurance, Environmental, Safety, Medical, Ship Supervision,
Contracts, Finance, Planning, Purchasing, and Subcontracts; they are necessary for BAE NSR to
perform work during a ship’s availability. BAE NSR develops a daily rate to provide these
combined administrative functions and this rate is multiplied by the days these support functions
are required for each ship.

                                               9
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 10 of 27 PageID# 10




right to be compensated—it still does—for the costs to perform the additional work and support

the Navy requested.

       D.      BAE NSR requests an equitable adjustment

       43.     The Navy refused to pay BAE NSR certain amounts owed for work performed both

before and after the Availability ended.

       44.     BAE NSR thus submitted a Request for Equitable Adjustment (the “REA”) on July

12, 2019, seeking the payment of $1,331,058.

       45.     The REA sought fair and reasonable compensation for the PMO costs BAE NSR

incurred for the period of December 5, 2018 through March 4, 2019, all of which BAE NSR

incurred after the Availability ended. The REA included examples of delays caused by the Navy,

which created the need for BAE NSR to provide continued PMO support. The specific delays

referenced in the REA pertained to several work items, including Work Items 992-31-001 and the

Boat Davit Work Item.

       46.     BAE NSR was unable to complete some of its Contract work during the

Availability, in part, because of the delays associated with the work items discussed in the REA.

But to perform this work after the Availability, BAE NSR needed to provide PMO support. BAE

NSR’s bid proposal did not include, and the Contract did not provide, an amount to compensate

BAE NSR for PMO support provided after the Availability ended. BAE NSR provided such

support. Yet the Navy refused to pay BAE NSR for those services.

       47.     BAE NSR was not the only one the Navy was refusing to pay. The Subcontractors

also provided services not contemplated by the Contract. Thus, to obtain payments owed but not

paid to them, the Subcontractors submitted their own Requests for Equitable Adjustments which




                                               10
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 11 of 27 PageID# 11




were included in BAE NSR’s REA. BAE NSR also requested payment of its mark up for its

Subcontractors’ REAs.

       E.     AME’s request for an equitable adjustment

       48.    In preparing its bid for the BATAAN, AME scrutinized and priced the requirements

of Work Items 992-31-001 and 123-10-001. At the Navy’s direction, AME’s Work Item 992-31-

001 pricing also included service allowances for various work items that would require AME’s

pumping and removal of system fluids. AME’s bid depended on a start date of November 6, 2017,

and a stop date on the Ship’s production completion date (“PCD”) of May 30, 2018.

       49.    AME began work on the BATAAN in November 2017. During the Original

Availability, the Navy identified additional growth and new work and the Navy issued RCCs to

cover this work. AME, through BAE NSR, received the RCCs and priced AME’s services for the

growth and new work RCC’s for Work Items 992-31-001 and 123-10-001, and other work items,

through May 30, 2018.

       50.    In May 2018, BAE NSR advised AME that the Navy would extend the PCD beyond

May 30 due to the late arrival of government furnished materials and the Navy’s delays. AME

submitted reports to the Navy and BAE NSR emphasizing that it’s pricing of Work Items 992-31-

001 and 123-10-001, as well as the other items covered by the Navy’s RCCs, had been based on a

May 30, 2018 end date.      AME advised the Navy that it would require a RCC for its

additional/extended work and services beyond May 30, 2018.

       51.    In late June 2018, the Navy issued RCC 525G for the extension and pricing of

services to a September 11 end date. AME submitted its pricing for RCC 525G on July 3,

2018. Rather than negotiate RCC 525G, the Navy issued Unilateral Contract Modification




                                             11
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 12 of 27 PageID# 12




A00011. Unilateral Modification A00011 included $120,000 for AME’s extended service charges

through September 11, which the Navy paid.

       52.     AME acknowledged in its REA submission that the Navy had paid AME $120,000,

but stated that amount represented only a partial payment of AME’s increased job charges. AME

sought a further equitable adjustment of $261,972.80 for the additional labor hours, material,

equipment, and tanker rental charges that it incurred supporting the additional cleaning, pumping,

and disposal services provided under Work Items 992-31-002 and 123-10-001, other work items,

and the extended RCC 143G charges for the BATAAN from May 31 through September 11.

       F.      STC seeks an equitable adjustment as well3

       53.     STC was a BAE NSR subcontractor for the Contract under BAE Systems Purchase

Order No. 5101348 (the “STC Subcontract”). Under the STC Subcontract, STC was to perform

work under various work items, including Work Item 634-21-001, Flight Deck, Catwalk and

Platform Nonskid, replace (“Work Item 634-21-001”). Work Item 634-21-001 included the

requirements for deck coatings removal, surface preparation, and replacement of deck coatings

including nonskid paint. The STC Subcontract flowed down many terms of the Contract including,

without limitation, the specifications and the Changes Clause.

       54.     STC fully performed its obligations under Work Item 634-21-001. On June 18,

2018, STC completed all contracted work for the Ship’s Zone #5 (“Zone #5”) including steel

profiles, primer installation, primer dry film thickness, and nonskid installation. The appropriate

STC quality assurance personnel, BAE NSR, and the Navy completed and approved all required

inspections. STC provided documentation of the inspections.



       3
         The REA also included requests for other BAE NSR subcontractors. The Complaint does
not include those other subcontractor Requests for Equitable Adjustment or claims.


                                                12
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 13 of 27 PageID# 13




       55.       Ten days later, STC received an engineering service request (“ESR”) stating that

the Navy was concerned that STC’s application of nonskid paint in Zone #5 was questionable

because Ship’s Force personnel alleged that STC did not thoroughly mix the nonskid paint and

that STC employees were “beating the cans on the deck.”

       56.       Upon information and belief, that Navy crew member alleged that STC did not

adequately mix some of the nonskid paint materials to be applied for a full period of sixty seconds.

The crew member’s allegation did not specify which deck areas STC had painted with the allegedly

under-mixed paint or how many cans of nonskid paint were allegedly under-mixed. Besides the

Navy crew member’s unsubstantiated personal observation, there was no other evidence of this

violation.

       57.       Upon information and belief, the Navy crew member alleging this error was not an

authorized inspector, had no contractual authority, and could not legally direct work on the

Contract or the STC Subcontract.

       58.       On June 29, STC denied these allegations, stating that all application complied with

Naval Sea Systems Command (“NAVSEA”) Standard Item 009-32, paragraph 3.11.7.2.

       59.       On July 11, to resolve the Navy’s concerns, STC asked the manufacturer’s expert

to inspect STC’s work performed on Zone #5. After doing so, the expert concluded that the Navy’s

concern that the nonskid paint would not cure properly was ill-founded and should be of no

concern. STC also issued a letter to the Navy two days later providing a one-year warranty on the

nonskid paint.

       60.       Despite these assurances, on August 1, the Navy issued a Letter of Direction to

BAE NSR stating that the nonskid paint had to be removed and reinstalled because the “nonskid

was improperly mixed and [would] not cure thoroughly nor perform for its expected service life.”



                                                  13
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 14 of 27 PageID# 14




       61.     STC requested the Navy reconsider its position, given the many documented

sources verifying the sufficiency of STC’s work on Zone #5. STC also requested permission to

perform other NAVSEA approved tests to verify whether STC applied the nonskid paint in a

questionable manner so that the nonskid paint would fail. The Navy agreed to have these tests

performed.

       62.     On October 28, two Certified National Association of Corrosion Engineers

(“NACE”) inspectors, Reuben Lewis of STC and Morris Williams of Randolph Coatings, along

with Stacey Schlosser of ITW Corporation and STC’s Vice President, Brian Stump, conducted the

NAVSEA approved tests. The NAVSEA tests confirmed STC had properly installed the nonskid

paint and there would be no need for removal and reinstallation.

       63.     On October 30, STC sent Chris Bruckner, the Mid-Atlantic Regional Maintenance

Center’s engineer, documentation of the NAVSEA approved test results and requested that the

Navy reconsider its formal direction to replace the nonskid paint in Zone #5.

       64.     The next day, Mr. Bruckner again directed BAE NSR to remove and reinstall the

nonskid paint for Zone #5. STC complied and performed the removal and reinstallation.

       65.     As a result of the Navy’s direction to STC to remove and reinstall the nonskid paint

in a large area of some 7,525 square feet, despite substantial evidence showing STC satisfactorily

performed the first installation with no defects or legitimate cause for concern, STC incurred

additional costs of $179,000. This includes $64,980 in labor costs and $114,020 in materials costs.

       66.     Because allegations of defective work are a Navy or Government claim, the Navy

has the burden of proving that the work was defective, that it required rework, and that the rework

required only covered the amount of work that was allegedly defectively performed. The Navy

has met none of these required burdens of proof.



                                                14
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 15 of 27 PageID# 15




       67.     Moreover, the Navy’s direction was a change to the Contract and, in not

compensating STC for its costs to remove and re-install the nonskid coating, the Navy breached

the Changes Clause.

       G.      The Contracting Officer’s Final Decision

       68.     The REA requested $1,331,058 in damages, which included BAE NSR’s damages

in the amount of $865,327, AME’s damages in the amount of $249,005, and STC’s damages in

the amount of $179,000.4

       69.     The Navy ignored the REA and did not pay any of the requested damages. As a

result, on August 30, 2019, BAE NSR converted the REA into a properly certified claim under 41

U.S.C. §7103(b) and 48 C.F.R § 33.207 (the “Claim”), which demanded in writing a sum certain

as a matter of right and sought a Contracting Officer’s Final Decision.

       70.     The Navy responded with its Contracting Officer’s Final Decision (“COFD”) on

February 24, 2020. The Final Decision arbitrarily denied all but $230,622 of BAE NSR’s

$1,331,058 claim.

       71.     The items addressed in the COFD respond to Section II.D.1 of the REA, labelled

“Some Examples of Government-Caused Delay,” and to some of the BAE NSR subcontractor

costs detailed in the “Quantum” section of the REA, Sections IV.B-IV.D.

       72.     The Navy issued the COFD under the Contract. Of the nine items identified in the

REA, the COFD denied four of them (items 1, 2, 5 and 9) in their entirety. The COFD detailed its

position for six of the items as related to delay and three as related to extra work on specific work

item issues.




       4
        The Claim also included $70,716 in additional costs incurred by another subcontractor.
Those costs are not part of this Complaint. See Paragraph 88.

                                                 15
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 16 of 27 PageID# 16




       73.     Delay item 1 pertains to Work Item 992-31-001. The COFD determined this work

item had not been delayed, and denied this portion of the Claim including BAE NSR’s requested

PMO costs associated with it.

       74.     Delay item 2 relates to the Boat Davit Work Item. The COFD denied BAE NSR’s

request for PMO costs related to this item asserting that BAE NSR caused the delay, not the Navy.

       75.     Delay item 3 pertains to Work Items 589-11-001, Starboard Sideport Cargo Crane

repair, and 589-62-001, Port and Starboard Sideport Shell Door repair. The COFD concurred with

BAE NSR’s claim for 13 days of PMO support for the period November 28, 2018 through

December 10, 2018, in the amount of $25,305.

       76.     Delay item 4 relates to load bank testing equipment. The COFD agreed to pay BAE

NSR for its extended equipment rental costs while the Navy worked through issues stabilizing the

steam plant. Neither the REA nor the Claim requested these costs.

       77.     Delay item 5 pertains to Work Item 612-21-001, Aircraft Elevator Platform and

Flight Safety Nets; repair. The COFD found this claim had no merit and denied it in its entirety.

       78.     Delay item 6 pertains to light off of the steam boiler. The COFD agreed that BAE

NSR was entitled to PMO costs associated with standing by during the Ship’s attempts to light off

for the period December 5, 2018 to March 4, 2019. The COFD agreed to pay $56,535, which

covers only 1 superintendent during that timeframe.

       79.     Item 7 relates to Work Item 631-21-002, Landing Craft Well Deck Overhead,

preserve. The COFD agreed with this claim and the entire $70,716 amount BAE NSR requested.

       80.     Item 8 pertains to the costs AME requested. The COFD referenced Item 8 as “Work

Item 992-31-002, Cleaning and Pumping; accomplish” (“Work Item 992-31-002”) and denied

AME’s portion of the REA. The COFD notes that the Navy paid AME $120,000 on RCC 525G



                                               16
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 17 of 27 PageID# 17




and states: “The costs (sic) was based on parametric estimating from the original bid. AME

originally bid 7,543 man-hours for six and a half months of cleaning and pumping. Now AME is

asking for 7,106 man-hours for three and a half months that is double the amount from the original.

The Government offered $119,823 that included labor, rentals and fees but AME denied the offer.”

       81.     The COFD acknowledges that AME is entitled to additional compensation for the

increased pumping, cleaning, transportation, and disposal services it provided, but limits AME’s

compensation to a partial payment of the extended Work Item 992-31-002 services. The COFD

ignored AME’s additional services provided under Work Item 123-10-001, the RCC 143 covered

support services, and other work items for the entire PCD extension period. AME’s extended

services were tied directly to the Navy’s extension of the PCD. If AME had not provided these

pumping, cleaning, and disposal services, the Ship would not have been safe and the Navy’s

directed repairs could not have been performed.

       82.     Rather than compensate AME for its actual job costs from May 31 through

September 11, 2018, the Navy extrapolated/used some form of parametric estimating against

AME’s bid for Work Item 992-31-002 and offered $119,823 to settle AME’s charges for that PCD

extension. Although the COFD describes the $119,823 as an offer, the Navy included this amount

in its Unilateral Contract Modification A00025 (“UCM A00025”), discussed below, without

having met or negotiated with AME to reach a final settlement for its claim.

       83.     The COFD fails to pay AME the remaining $129,182 in costs for increased labor,

equipment, and material charges it incurred in direct support of the Navy’s extensions of the PCD

from May 31, 2018 through September 11, 2018. The COFD acknowledges that AME was entitled

to additional compensation but limited AME’s compensation to a partial payment of the extended

Work Item 992-31-002 services.



                                                17
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 18 of 27 PageID# 18




        84.    The COFD also denies compensation to STC for Item 9, to remove and re-deck

designated areas under Work Item 634-21-001 Flight Deck, Catwalk and Platform, Nonskid,

replace. The COFD denied STC’s claim, maintaining that any additional cost incurred using third

party testing and for re-application of Zone #5 nonskid paint rests solely on BAE NSR and STC.

        85.    In reaching its conclusion stated in the COFD, the Contracting Officer failed to

consider that BAE NSR provided substantial documentation supporting the Claim and BAE NSR’s

efforts to prepare the REA. The REA focused only on the damages resulting from the Navy’s

actions and failures to act that led to the costs BAE NSR claimed.

        86.    The COFD also denied payment of all BAE NSR burdens, or markups, of overhead

and profit on its Subcontractors’ claims.

        87.    The Navy issued UCM A00025 on March 27, 2020, which included a liability

determination and obligated $350,445 in funding to the Contract as stated in the COFD.

        88.    The specific items and amounts requested by BAE NSR, agreed to by the Navy in

the COFD, and paid for by UCM A00025 are:

 Cost                                                 Amount         Amount     Balance
                                                      Sought                    Remaining
                                                                     Paid
 PMO for work completed in the delay period, 5        $634,841       $81,840    $553,001
 December 2018 – 4 March 2019
 Additional work costs                                $73,881        $0         $73,881
 International Marine & Industrial Applicators        $70,716        $70,716    $0
 REA
  BAE burden                                          $17,527        $0         $17,527
 Accurate Marine Environmental’s REA                  $249,005       $119,823   $129,182

 BAE burden                                           $61,720        $0         $61,720
 Surface Technologies Corporation’s REA               $179,000       $0         $179,000



                                                 18
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 19 of 27 PageID# 19




 BAE burden                                          $44,368      $0          $44,368
 Preparation Costs                                   $32,990      $0          $32,990
 Additional rental costs under Item 4                $0           $78,066     $0

 TOTAL                                               $1,364,048 $350,445      $1,091,669



          89.   The $81,840 paid for PMO breaks down to $25,305 for Item 3, and $56,535 for

Item 6.

          90.   Because the Claim’s Quantum5 did not include the $78,066 payment for rental

costs, the total of the original REA minus the amount paid under UCM A00025 does not equal the

total balance remaining in the REA.

          91.   The COFD was unreasonable, an abuse of discretion, and/or not in accordance with

the terms of the Contract and the relevant law and facts. For example, the COFD does not address

BAE NSR’s requested PMO charges or burden amounts for any of its subcontractors’ claims; it

also does not address BAE NSR’s entitlement to REA preparation costs.

          92.   The COFD simply ignores the well supported claims asserted by BAE NSR and its

Subcontractors. The Court should not allow the COFD to stand and should require the Navy to

compensate BAE NSR and its Subcontractors for the work they performed that Navy refuses to

pay for.




          5
        The “Quantum” is the portion of the REA, incorporated into the Claim, identifying the
amounts the Navy owes BAE NSR and its Subcontractors.

                                               19
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 20 of 27 PageID# 20




        93.     As a result of the Navy’s unreasonable COFD, BAE NSR seeks to recover these

amounts under each of its following theories:

 Cost                                                  Amount Owed
 PMO for work completed in the delay period, 5         $553,001
 December 2018 – 4 March 2019

 Additional work costs                                 $73,881
  BAE burden                                           $17,527
 Accurate Marine Environmental’s REA                   $129,182
 BAE burden                                            $61,720
 Surface Technologies Corporation’s REA                $179,000
 BAE burden                                            $44,368
 Preparation Costs                                     $32,990

 TOTAL                                                 $1,091,669



                                             COUNT I
        DISPUTE UNDER THE CONTRACT—APPEAL OF THE FINAL DECISION

        94.     BAE NSR repeats and re-alleges the allegations in all the preceding paragraphs as

if fully set forth herein.

        95.     BAE NSR and its Subcontractors successfully completed all of the work required

under the Contract or requested of them by the Navy, including the many changes directed in

writing by the Contracting Officer and accepted by the Navy, and has complied with all

prerequisites and conditions precedent for filing this action.

        96.     The Contract’s terms and conditions include the Changes Clause, which entitles

BAE NSR to payment for any changes that cause an increase in the cost of, or the time required




                                                 20
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 21 of 27 PageID# 21




for, performance of any part of the work under the Contract as made in writing by the Contracting

Officer.

        97.     BAE NSR is also entitled to pass on additional Subcontractor costs and damages

due to the Navy’s changes that caused an increase in the cost of, or the time required for,

performance of any part of the work under the Contract.

        98.     The Navy failed to provide the compensation requested by BAE NSR and its

Subcontractors for such changes, both directed and constructive, and for such changes in

conditions, means and methods of performance, and schedule.

        99.     The Navy has failed properly to adjust the Contract for such changes and has failed

to negotiate such changes and impacts, and to issue timely extensions in accordance with the

Contract and its terms, which are incorporated herein by reference.

        100.    As a result of these contractual failures, BAE NSR and its Subcontractors have a

right to recover the entire amount of the incurred damages resulting from the Navy’s delays and

disruptions in the amount of $ 1,091,669, plus interest, costs, and fees as may be allowable under

applicable Federal Law or such other amount as the evidence may reveal.

        101.    BAE NSR seeks the adjustment requested in Count I only as an alternative pleading

to the amount sought in Count II and III.

                                            COUNT II

                                  BREACH OF CONTRACT

        102.    BAE NSR repeats and re-alleges the allegations in all the preceding paragraphs as

if fully set forth herein.

        103.    BAE NSR and its Subcontractors successfully performed all of their obligations,

and have complied with all prerequisites and conditions precedent under the Contract and have a



                                                21
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 22 of 27 PageID# 22




right to fair and reasonable compensation for their work as an equitable adjustment for the cost of

the Navy’s changes to the Contract.

       104.      Under the Contract, BAE NSR is entitled to payment for any changes in the work

scope, means, and methods of performance and government-furnished materials, services, and

equipment, and is also entitled to an equitable adjustment for the cost of such changes and

expenditures.

       105.      Under Federal Acquisition Regulation § 43.204(b)(1), the Navy must negotiate

such equitable adjustments under the Contract and settle all outstanding changes in the “shortest

practicable time.” The Navy has failed to do so despite knowing BAE NSR and its Subcontractors

are entitled to equitable adjustments.

       106.      The Navy’s failure to pay $1,091,669 for work successfully completed by BAE

NSR and its Subcontractors and accepted by the Navy is a breach of the Contract.

       107.      As a result of the Navy’s failure to pay BAE NSR and its Subcontractors, the Navy

has breached the Contract including, but not limited to, its obligations under the Federal

Acquisition Regulations relating to contract performance and settling changes.

       108.      The Navy’s Contract breaches and failures have damaged BAE NSR in the amount

of $1,091,669.

       109.      The Navy’s Contract breach has also damaged BAE NSR causing it to lose the time

value of the money that the Navy owes BAE NSR and in having to expend significant amounts of

legal and administrative costs to pursue this action.

       110.      BAE NSR thus seeks breach of contract damages of $1,091,669 as explained in the

Claim, plus such interest, costs and fees as may be allowable under applicable Federal Law, or

such other amount as the evidence may reveal.



                                                 22
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 23 of 27 PageID# 23




        111.    BAE NSR seeks the adjustment requested in Count II only as an alternative

pleading to the amount sought in Count I and III.

                                           COUNT III

                                        QUANTUM MERUIT

        112.    BAE NSR repeats and re-alleges the allegations in all the preceding paragraphs as

if fully set forth herein.

        113.    As explained above, BAE NSR provided additional and/or changed work, and

applied additional labor, manpower, materials, subcontractors, and equipment as required to fulfill

the Navy’s directions (the “Additional Work”), even when those instructions exceeded the

Contract’s requirements.

        114.    If the Court determines that BAE did not perform the Additional Work under the

Contract, then BAE NSR seeks to recover under a quantum meruit claim.

        115.    The Navy requested BAE NSR and its Subcontractors perform the Additional

Work. But the Navy and BAE NSR and its Subcontractors did not agree on the price the Navy

would pay for the Additional Work.

        116.    The Navy received the benefit of the Additional Work but has not paid BAE NSR

and its Subcontractors for that work.

        117.    If the Navy is not required to pay for the Additional Work under the Contract, it

would be inequitable for the Navy to benefit from such efforts and expenditures without paying a

reasonable or fair value for that work.

        118.    The Navy benefited from the Additional Work in the amount of $1,091,669.

        119.    The Navy should have to pay as quantum meruit damages to BAE NSR and its

Subcontractors the amount of $1,091,669 or such additional amounts as the evidence may reveal.



                                                23
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 24 of 27 PageID# 24




       120.    BAE NSR seeks the amount requested in Count III only as an alternative pleading

to the amount sought in Counts I and II.

                                     PRAYER FOR RELIEF

       WHEREFORE, BAE NSR respectfully requests that this Court enter judgment in BAE

NSR’s favor and against the Navy and award the following relief:

       A.      Award BAE NSR $1,091,669 under the Contract’s terms for work successfully

completed and accepted;

       B.      Award BAE NSR post-judgment and pre-judgment interest as permitted under any

applicable legal theory, the Contract, statute, or regulation, including, without limitation, the CDA;

       C.      Award BAE NSR its costs and attorneys’ fees incurred to the full extent permitted

under any applicable legal theory, the Contract, statute, or regulation; and

       D.      Grant such other and further relief as the Court deems just and proper to award

BAE NSR a complete remedy.

Dated: September 11, 2020.                     Respectfully submitted,


                                               /s/ Alex E. Wallin
                                               Alex E. Wallin (VA Bar Number 81058)
                                               Taft Stettinius & Hollister LP
                                               425 Walnut Street, Suite 1800
                                               Cincinnati, OH 45202-3957
                                               (513) 357-9445
                                               (513) 381-0205 (facsimile)
                                               awallin@taftlaw.com

                                               Suzanne Sumner (pro hac vice motion forthcoming)
                                               Taft Stettinius & Hollister LP
                                               40 N. Main Street, Suite 1700
                                               Dayton, OH 45423
                                               (937) 641-1752
                                               (937) 228-2816 (facsimile)
                                               ssumner@taftlaw.com



                                                 24
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 25 of 27 PageID# 25




                                         Counsel for Plaintiff BAE Systems Norfolk
                                         Ship Repair, Inc.


Of Counsel:

Barbara A. Duncombe
Taft Stettinius & Hollister, LP
1 Indiana Square, Suite 3500
Indianapolis, IN 46204
(317) 713-3461
(317) 713-3699 (facsimile)
bduncombe@taftlaw.com




                              TABLE OF EXHIBITS ATTACHED

Ex. 1: Excerpts and Text of Contract No. N00024-16-D-4411, Delivery Order No. N00024-17-
       F-4138.




                                           25
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 26 of 27 PageID# 26
Case 2:20-cv-00457-RBS-DEM Document 1 Filed 09/11/20 Page 27 of 27 PageID# 27
